           Case 1:17-cv-01370-DAD-SAB Document 77 Filed 08/13/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   DEVONTE B. HARRIS,                               )   Case No. 1:17-cv-01370-DAD-SAB (PC)
                                                      )
12                   Plaintiff,                       )
                                                      )   ORDER FOLLOWING IN CAMERA REVIEW,
13            v.                                      )   AND DIRECTING DEFENDANTS TO PRODUCE
                                                          PAGES 1 THROUGH 3 OF THE REDACTED
14                                                    )   VERSION OF APPEAL INQUIRY REGARDING
     T. QUILLEN, et al.,
                                                      )   THE DECEMBER 19, 2012 INCIDENT
15                   Defendants.                      )
                                                      )
16                                                    )   [ECF No. 70]
                                                      )
17                                                    )
18            Plaintiff Devonte B. Harris is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20            On June 5, 2020, the Court directed Defendants to provide an amended response to Plaintiff’s
21   Request for Production of Documents, Set 1, Request No. 1, and produce any relevant documents for
22   in camera review. (ECF No. 70.)
23            On July 1, 2020, Defendants filed an amended response and submitted two separate documents
24   for in-camera review as required by the Court’s June 5, 2020 order. (ECF No. 71.)
25   ///
26   ///
27   ///
28   ///
                                                          1
           Case 1:17-cv-01370-DAD-SAB Document 77 Filed 08/13/20 Page 2 of 3



1                                                        I.

2                                                 DISCUSSION

3             A.     Records Pertaining to September 18, 2012 Incident

4             As Defendants correctly submit, the documents originally identified by them in the Privilege

5    Log relate to an incident report regarding use of force on September 18, 2012, which is not relevant to

6    this action. Accordingly, Defendants will not be required to produce these documents.

7             B.     Records Pertaining to December 19, 2012 Incident

8             Defendants submitted both a reacted and unredacted copy of documents responsive to

9    Plaintiff’s Request for Production of Documents, Set 1, Request No. 1, which includes the

10   Confidential Appeal Inquiry.

11            Upon review of the documents, the Court finds the pages 1, 2, and 3 of the Confidential Appeal

12   Inquiry are relevant to this action, and the proposed redactions of the confidential portions of the

13   documents are appropriate. The inmates names and CDCR numbers are not relevant as those

14   individuals did not provide favorable information to Plaintiff’s case. In addition, the conclusion

15   reached after the investigation is not relevant and does not support Plaintiff’s case. However, if

16   Plaintiff believes the redacted portions are somehow relevant, he may submit a filing supported by a

17   particularized showing of good cause as to why the information should be disclosed. Accordingly,

18   Defendants shall be directed to produce ONLY pages 1 through 3 of the Confidential Appeal Inquiry

19   with the proposed redactions.

20                                                      II.

21                                                   ORDER

22            Based on the foregoing, it is HEREBY ORDERED that:

23            1.     Within twenty (20) days from the date of service of this order, Defendants shall

24                   produce pages 1, 2, and 3 of the Confidential Appeal Inquiry relating to the December

25                   19, 2012 incident with the proposed redactions; and

26   ///

27   ///

28   ///

                                                         2
       Case 1:17-cv-01370-DAD-SAB Document 77 Filed 08/13/20 Page 3 of 3



1             2.      Defendants are not required to produce the Incident Reports relating to the September

2                     18, 2012 incident because they are not relevant to this action.

3
4    IT IS SO ORDERED.

5    Dated:        August 13, 2020
6                                                        UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          3
